Case 1:19-cv-08528-LJL Document 36 Filed 02/27/20 Page 1 of 1

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #:
X DATE FILED: 2/27/2020

 

 

JACOB GRAY, individually and on behalf of all Others
Similarly Situated,

Plaintiff, : 19-cv-08528 (LJL)
-v- : ORDER
WESCO AIRCRAFT HOLDINGS, INC., et al.

Defendants.

 

LEWIS J. LIMAN, United States District Judge:

Oral argument on Defendant’s Motion to Dismiss the Second Amended Class Action
Complaint (Dkt. No. 24) shall take place on March 27, 2020 at 4:30 p.m.

 

SO ORDERED.
Dated: February 27, 2020 an An
New York, New York LEWIS J. LIMAN

United States District Judge
